Citation Nr: 0300240	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of prostate cancer status 
post prostatectomy.  

2. Entitlement to a compensable evaluation for service-
connected erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from August 1964 to August 
1966.  He served in the Republic of Vietnam from January 
1965 to August 1966.  The veteran is a recipient of the 
Combat Infantryman Badge.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the 
RO) in Houston, Texas, which, in pertinent part, granted 
the veteran's claims of entitlement to service connection 
for residuals of prostate cancer status post 
prostatectomy, and for erectile dysfunction, both of which 
were initially evaluated as 0 percent disabling 
(noncompensable), effective from August 2000, the date of 
filing of the veteran's original claim.  The veteran filed 
a timely notice of disagreement (NOD) and the RO 
subsequently provided a statement of the (SOC).  In 
February 2002 the veteran perfected his appeal, and the 
issues were subsequently certified to the Board.  

The Board notes that in a subsequent RO rating decision, 
bearing the same printed date in September 2001 as the 
initial decision, a Decision Review Officer (DRO) 
conducted a post-NOD review of the case.  The DRO 
increased the evaluation of the veteran's service-
connected residuals of prostate cancer status post 
prostatectomy from 0 to 20 percent.  That increased rating 
was made effective from the original date of the veteran's 
claim, in August 2000.  The veteran was so notified by 
letter in January 2002.

The Board also notes that, in his February 2002 
substantive appeal, the veteran indicated that he wished 
to appear for a Travel Board hearing before a Member of 
the Board.  However, in statement in support of the claim 
received by the RO in April 2002, the veteran withdrew his 
request for such a hearing.  


FINDINGS OF FACT

1. There is an approximate balance in the evidence as to 
whether the veteran's service-connected residuals of 
prostate cancer status post prostatectomy are manifested 
by voiding dysfunction requiring the wearing of 
absorbent materials that must be changed two to four 
times per day.  

2. The veteran's service-connected erectile dysfunction is 
manifested by loss of erectile function.  

CONCLUSIONS OF LAW

1. Giving the veteran the benefit-of-the-doubt, the 
schedular criteria for an evaluation of 40 percent for 
service-connected residuals of prostate cancer status 
post prostatectomy have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.115b, 
Diagnostic Code 7527 (2002).  

2. The schedular criteria for a compensable evaluation for 
service-connected erectile dysfunction have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As indicated in the introductory section above, the 
veteran served in the Republic of Vietnam from January 
1965 to August 1966.  He is a recipient of the Combat 
Infantryman Badge.  

In August 2000 the veteran filed a claim seeking service 
connection for prostate cancer.  Treatment records from 
Christus St. Joseph Hospital were submitted, indicating 
that the veteran was diagnosed with adenocarcinoma.  He 
underwent a radical prostectomy in January 2000.  

Outpatient treatment records from Dr. JMH indicate that 
the veteran was unable to have an erection.  It was also 
noted that he wore absorbent pads.  

The veteran was afforded a VA examination in May 2001.  
The examiner noted a history of prostate carcinoma.  
Physical examination revealed a soft, nontender, and 
nondistended abdomen with normoactive bowel sounds and a 
healed midline scar.  The veteran had bilateral descended 
testicles and normal fellis.  There were no prostate 
nodules palpable.  The examiner noted that the veteran was 
treated every four months by an urologist.  The impression 
was that the veteran's condition was likely related to his 
service in Vietnam.  

In a statement in support of the case received in April 
2002 the veteran reported that he wore absorbent pads, 
which required changing two to three times daily.  He was 
afforded another VA examination in August 2002.  The 
examiner noted the veteran's history of prostate cancer 
and radical prostatectomy.  The veteran continued to 
report problems with erectile dysfunction.  It was further 
noted that the veteran had mild amounts of stress urinary 
incontinence, for which he occasionally wore pads.  There 
was no complaint of bone pain or any other voiding 
complaints, with the exception of some mild pain along the 
incision intermittently.  

Physical examination revealed a soft, nontender, and non-
distended abdomen with a well-healed nontender midline 
scar.  His testes were descended bilaterally, with a 
normal fellis and digital rectal examination.  There were 
no prostate nodules palpable.  

The impression was of prostate cancer, status post radical 
retropubic prostatectomy.  The veteran was also diagnosed 
with erectile dysfunction, which was likely secondary to 
his service-connected prostate cancer, status post radical 
retropubic prostatectomy.  

II.  Relevant Law and Regulations

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. 4.14 (2002); see Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  
The claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.  

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. §§ 
4.1, 4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The U.S. Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following 
a grant of entitlement to compensation, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra (where entitlement to 
compensation has already been established, and increase in 
the disability rating is at issue, present level of 
disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial 
rating following an original award of service connection 
for that disability.  Rather, the Court held that, at the 
time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.

III.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the 
VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether any further 
development, including remand to the RO, is necessary in 
order to assure compliance with the new legislation.  We 
note that the development of medical evidence appears to 
be complete.  By virtue of the correspondence, the SOC, 
and the Supplemental SOCs provided by the RO in January 
2001, January 2002, and September 2002, the veteran has 
been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  More 
specifically, the veteran has been advised that the RO 
would obtain VA treatment records and any adequately 
described private treatment records on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

B.  Discussion

1.  Residuals of prostate cancer, status post 
prostatectomy

The veteran's service-connected residuals of prostate 
cancer, status post prostatectomy, is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7527.  

Pursuant to DC 7527, residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as voiding 
dysfunction or urinary tract infection, which ever is 
predominant.  Under 38 C.F.R. § 4.115b, voiding 
dysfunction, including continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials that must be changed less than two times per 
day, is evaluated as 20 percent disabling.  Voiding 
dysfunction requiring the wearing of absorbent materials 
that must be changed two to four times per day is 
evaluated as 40 percent disabling.  Lastly, voiding 
dysfunction requiring the use of an appliance or the 
wearing of absorbent materials that must be changed more 
than four times per day is evaluated as 60 percent 
disabling.  

In the present case, the August 2002 VA examination noted 
stress urinary incontinence.  The August 2002 VA examiner 
and Dr. JMH noted that the veteran's condition requires 
him to wear absorbent pads.  Neither physician noted how 
frequently the veteran must change his pads.  However, in 
a statement dated in May 2002, the veteran reported that 
he must change the pads two to three times daily.  
Although that contention has not been elsewhere 
documented, the Board has no reason to doubt that 
statement, and, even as a layman, the veteran is competent 
to describe the frequency of his needs in that regard.  
Therefore, giving the veteran the benefit of the doubt, 
his service-connected prostate cancer status post 
prostatectomy is most appropriately evaluated as 40 
percent disabling, under DC 7527.  

A higher evaluation of 60 percent is not warranted, 
because the veteran does not appear to contend, and the 
competent evidence of record does not indicate, that his 
condition requires the use of appliances.  Additionally, 
as indicated above, the veteran contends that he has to 
change his absorbent pads two to three times daily.  There 
is no indication that his service-connected condition has 
resulted in voiding dysfunction so severe as to require 
changing in excess of four times daily.  Therefore, the 
Board finds that the veteran's service-connected prostate 
cancer status post prostatectomy does not currently 
warrant an evaluation of 60 percent or higher under 
Diagnostic Code 7527.  

The Board has considered whether the veteran's service-
connected prostate cancer status post prostatectomy would 
be more adequately evaluated under another diagnostic 
code.  However, there does not appear to be a code which 
would more completely evaluate the veteran's service-
connected prostate condition.  

More specifically, the Board notes that, pursuant to 
Diagnostic Code 7527, the veteran's service-connected 
prostate condition might also be evaluated as urinary 
tract infection.  Urinary tract infection that is 
recurrent and symptomatic, requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management, is assigned an 
evaluation of 30 percent.  Infection that requires long-
term drug therapy, one to two hospitalizations per year, 
and/or intermittent intensive management is evaluated as 
10 percent disabling.  

The veteran has been noted to suffer from stress urinary 
incontinence.  There is no evidence of urinary tract 
infection.  The competent evidence of record does not 
indicate, nor does the veteran appear to contend, that he 
suffers from a urinary tract infection that requires drug 
therapy, hospitalizations, or intermittent intensive 
management.  His condition would not warrant even a 
compensable evaluation, if it were rated based upon 
urinary tract infection.  Therefore, and for the reasons 
discussed above, the Board finds that the veteran's 
service-connected prostate cancer status post 
prostatectomy would not be appropriately evaluated under 
the schedular criteria for urinary tract infection under 
38 C.F.R. § 4.115b.  

As indicated above, all disabilities are to be rated 
separately unless the symptomatology is overlapping.  38 
C.F.R. 4.14 (2002); see Esteban supra.

VA examiners in May 2001 and August 2002 noted a well-
healed midline scar on the veteran's abdomen.  Although 
the veteran reported some mild pain along the incision 
intermittently, such tenderness could not be reproduced 
during the August 2002 VA examination.  

Superficial scars are rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803 and 7804.  See 67 Fed. Reg. 
196 (Oct. 9, 2002).  The maximum compensable rating under 
both is 10 percent disabling.  Inasmuch as the tenderness 
reported by the veteran could not be reproduced on 
objective observation, the Board finds that he warrants no 
more than a non-compensable evaluation under DC 7804.  
There is no evidence that the veteran's scar is unstable 
or that it covers an area of 144 square inches or more 
such as would warrant a compensable evaluation under 
Diagnostic Codes 7802 or 7803.  

2.  Erectile dysfunction

The veteran's service-connected erectile dysfunction is 
currently evaluated as noncompensable under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.  The Board notes that the 
RO has also assigned the veteran a separate award of 
special monthly compensation, based upon loss of use of a 
creative organ, under 38 C.F.R. § 3.350(a).

Pursuant to Diagnostic Code 7522, penis deformity with 
loss of erectile power is evaluated as 20 percent 
disabling.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2002).

While the veteran has reported loss of erectile power, the 
competent evidence of record does not indicate, and he 
does not appear to contend, that he has any deformity of 
his penis.  Therefore, the Board finds that the veteran's 
service-connected erectile dysfunction does not warrant a 
compensable evaluation under DC 7522.  

3.  Fenderson considerations

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  We, 
of course, defer to the RO to assign an effective date for 
the 40 percent rating being awarded pursuant to this 
decision for service-connected prostate cancer status post 
prostatectomy.  However, upon reviewing the longitudinal 
record in this case, we find that, at no time since the 
filing of the veteran's claim for service connection, in 
August 2000, have his service-connected genitourinary 
disabilities been more disabling than as currently rated 
under this decision.


ORDER

An increased disability evaluation, to 40 percent, for 
prostate cancer status post prostatectomy, is granted.

A disability evaluation in excess of zero percent for 
erectile dysfunction is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

